Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 14, 19-21, 25, 26, 29, 30 and 32-38 and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of copending Application No.  17/123,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are –except where noted below-- merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
Regarding claim 12, see copending claim 20.  While the current claim references placing a lead percutaneously, Official Notice is taken that the placement of nerve stimulation leads percutaneously is old and well known by those of ordinary skill in the 
Regarding claim 14, Official Notice is taken that handheld stimulation devices are old and well-known in the art.  Such devices are convenient and unobtrusive, thus providing greater patient mobility and comfort.  Since the exact form of stimulation device has no effect on the method, whether one decides to use a handheld device or a non-portable device would have been considered a matter of obvious design based on availability and patient need.
Regarding claim 25, Official Notice is taken that it is old and well-known to employ multiple leads for applying stimulation.  Such a configuration allows electrodes on any one individual lead to be placed independently of the electrodes on the other lead, thus improving flexibility of placement.  To therefore include such a limitation in the method of the ‘331 application would have been obvious to one of ordinary skill in the art.
Regarding claim 26, the “before or after” limitation of base claim 19 indicates that surgery before the application of stimulus (or in other words, stimulation performed after surgery) is optional.  Thus an invention reading on the other non-limited option listed in claim 19 (e.g., stimulation performed before surgery) would necessarily still read on claim 26.
Regarding claim 30, while the ‘331 application does not claim treatment times, those of ordinary skill in the art would have recognized the exact time to be a matter of obvious design dependent upon nerve location, extent of nerve damage, stimulation pulse parameters, patient response to treatment, patient history, etc.  The ultimate 
Regarding claim 36, frequency is an innate quality associated with any signal.  Therefore the first and second signals recited in claims 14 and 20 of the copending application have first and second frequencies associated therewith.  It is noted that the frequencies may be the same or different (see claim 37 which limits the frequencies to be the same, or equal).
Regarding claim 37, while the copending patent application does not specifically recite that the second frequency is equal to the first frequency, since the intent of the first electrical stimulation is to determine appropriate excitability of the nerve, once determined, it would behoove one to use the same frequency as this would ensure nerve capture by using the same frequency proven successful.
Claims, 24, 27, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of copending Application No. 17/123,331 (reference application) in view of Rundle et al. (Rundle: Pub. No. 2013/0197615). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are –except where noted below-- merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
in vivo locations while allowing connection of the proximal end of the lead to remotely located and/or externally located stimulator structure.
	Regarding claims 27 and 40, the examiner considers the determination of threshold for excitability of a nerve set forth in claim 20 of the ‘331 application to constitute a threshold confirmation.  Whether the confirmation is separate or a part of the therapeutic stimulation signal (one or the other condition must inherently be present in any method performing a threshold confirmation test since these are the only two possibilities that can exist) would have been considered a matter of obvious design by those of ordinary skill in the art because either manner would provide a threshold confirmation since the presence or absence of a stimulation signal does not affect the result of the test.  Rundle further teaches that adjustment of stimulation parameters while stimulation is turned on is desirable as it allows one to confirm that the stimulus pulse results in the desired response (par. 0129).
	Regarding claim 39, while the frequency of stimulation is not specifically recited in the application’s claim set, Rundle discloses a method using pulse parameters substantially similar to that of the present invention.  A suitable range for nerve stimulation frequency is taught to be between 5 and 25 Hz (see par. 0072).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is vague and indefinite.  It is unclear if the method of claim 27 involves the positive step of performing a threshold confirmation, since the threshold confirmation is merely alluded to.  The examiner suggests positively reciting such a step before describing its relation to the therapeutic stimulation signal.  
Also, the indefinite reference to a therapeutic signal makes it unclear if a therapeutic stimulation signal is being referenced in addition to the stimulation signal set forth in claim 19, or if the applicant was attempting to refer to the stimulation signal of claim 19.   The examiner will assume the former and will consider the phrase “therapeutic stimulation signal” to equate to the phrase “stimulation signal.”
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 21, 24, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gill et al. (Gill: Pat. Pub. No. 2017/0281945).
Regarding claims 19, 21, 29 and 32, Gill discloses a method for stimulating tissue, comprising: placing a first lead within range of a target tissue region (Fig. 1, element 102) and applying a stimulation signal with a stimulation device for nerve regeneration therapy (Fig. 1, element 104); and performing a subcutaneous surgery before or after applying the stimulation signal (see pars. 0015-0017).  Surgeries involving superficial facial nerves, for example, would necessarily involve subcutaneous surgery.  In addition to the surgical procedures referred to in par. 0016, the act of placing the lead itself inherently requires the performance of a subcutaneous surgery (see par. 0017).  
Even if one were to argue that none of the procedures referred to in par. 0016 necessitate or involve subcutaneous surgery, or that the act of placing the lead subcutaneously is to be distinguished from the subcutaneous surgery recited in claim 19, one of ordinary skill in the art would recognize the obviousness of utilizing the method of Gill to treat any iatrogenic nerve injuries regardless of location.  The list of procedures given by Gill is merely exemplary.  If a superficial nerve were damaged during a subcutaneous surgery, one would reasonably expect the method of Gill to be effective in treating the injury, and therefore obvious to try.  The applicant gives no criticality to subcutaneous surgery over any other type of surgery, and in fact, states that embodiments of the invention may be utilized in a variety of surgical procedures (par. 0032).
.
Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. ‘945 as applied to claims 19, 21, 24, 29 and 32 above, and further in view of Ben-David et al. (Ben-David: Pub. No. 2014/0214135).
Gill does not discuss the use of a container to maintain sterility of the stimulation device.  Ben-David, however, discloses that one may place an external medical stimulator in a sterile bag in order to reduce the likelihood of infection (par. 1511).  Clearly anything that reduces the risk of infection in patients would be considered beneficial to those of ordinary skill in the medical arts.  To therefore employ such an advantageous feature in the method of Gill would have been considered a matter of obvious design.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. ‘945 as applied to claims 19, 21, 24, 29 and 32 above.
Regarding claim 25, Official Notice is taken that it is old and well-known to employ multiple leads for applying stimulation.  Such a configuration allows electrodes on any one individual lead to be placed independently of the electrodes on the other lead, thus improving flexibility of placement, and allowing various electrodes to be dedicated to a given task, thus enabling optimal performance.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. ‘945 as applied to claims 19, 21, 24, 29 and 32 above, and further in view of Wallace et al. (Wallace: Pub. No. 2005/0203602).
.
Claims 12, 14, 27, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. ‘945 as applied to claims 19, 21, 24, 29 and 32 above, and further in view of Rundle et al. (Pub. No. 2013/0197615).
Regarding claims 12, 27 and 33, Gill does not explicitly discuss stimulating the target tissue region to determine a threshold for excitability of a nerve within the target tissue region.  Gill does, however, teach that the degree to which the nerve is stimulated to promote neuroregeneration may be controlled by adjusting stimulation parameters (par. 0018).  Rundle, in a related stimulator device, discloses that it is advantageous to confirm that stimulus is appropriate/comfortable and results in a desired response once 
Regarding claim 14, the system of Gill is considered portable and capable of being held in the hand (see pars. 0019, 0021).
Regarding claim 30, Gill does not discuss electrical stimulation application periods of between 10 minutes and one hour.  Rundle, however, discloses in a related device that treatment times may be 15 minutes in duration (Table 2, par. 0125).  Clearly the exact time needed for stimulation is patient dependent.  Factors such as the type of nerve, the extent of nerve damage, desired stimulation strength, patient response to treatment, etc., would all be situation dependent.  Those of ordinary skill in the art would have therefore considered stimulation period duration to be a matter of physician prerogative and therefore a matter of obvious design.
Claims 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. ‘945 in view of Rundle et al. ‘615.

Specifically with respect to claim 36, as noted above, frequency is an innate quality associated with any signal.  Therefore, any first and second signals necessarily have first and second frequencies associated therewith.  It is noted that the frequencies may be the same or different (see claim 37 which limits the frequencies to be the same, i.e, equal), thus covering the only two conditions possible.  See also par. 0018 of Gill which describes basic signal qualities.
	Regarding claim 37, since the purpose of any test stimulation is to determine optimum stimulation settings for therapeutic stimulation, it would behoove one to use the same frequencies for the first and second stimulation frequencies, thus ensuring that optimal stimulation conditions discovered during testing are carried over to therapy.  Those of ordinary skill and common sense in the art would have thus considered it obvious to make the second frequency equal to the first.
	Regarding claim 38, see par. 0016 of Gill.
	Specifically addressing the 10 Hz to 100 Hz limitation of claim 39, see Gill par. 0018.
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Until submission of an acceptable terminal disclaimer or sufficient amendment, the provisional double patenting rejection remains.
The applicant’s response has overcome the rejection of claim 27 under §112(a).  Support for this claim appears in paragraph 0037 of the current specification (par. 0038 of the Pre-Grant Publication).
The rejection of claim 27 under §112(b) was not addressed by the applicant and so was repeated and expanded upon.
The new prior art rejection under Gill et al. is addressed above in detail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on  Mondays, the second Wednesday of any biweek, Thursday and Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
February 21, 2022